COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-08-123-CV
 
ALAA
MOHAMAD WEISS                                                     APPELLANT
 
                                                   V.
 
RANIA
ARWANI WEISS                                                           APPELLEE
                                                                                                        
                                               ----------
            FROM
THE 322ND DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellant=s Motion
To Dismiss Appeal Without Prejudice.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellant,
for which let execution issue.  See Tex. R. App. P. 42.1(d), 43.4.
 
PER CURIAM
PANEL D:  LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 




DELIVERED:  May 29, 2008




[1]See Tex. R. App. P. 47.4.